UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-2313


VERDESSA MCDOUGALD, individually and as a personal representative of the
Estate of Tyree Woodson,

                    Plaintiff - Appellant,

             v.

MATTHEW POW; JEFFREY CONVERSE, Detective, South West District/DDU,
individually and in official capacity,

                    Defendants - Appellees,

             and

MICHAEL SPINNATO, Detective, Baltimore City Police Department, Regional
Warrant Apprehension Task Force (RWATF); STERLING PRICE, Sergeant,
individually and in official capacity; EARL THOMPSON, Detective, WATF,
individually and official capacity; MATTHEW DZAMBO; KEVIN CARVELL,
Detective, South West District/DDU, individually and official capacity; ANTHONY
W. BATTS, Former Police Commissioner for Baltimore City, individually and in
official capacity as Former Commissioner,

             Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:17-cv-02898-SAG)


Submitted: June 15, 2021                                        Decided: July 20, 2021
Before GREGORY, Chief Judge, KING, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Latoya Francis-Williams, LAW OFFICE OF LATOYA A. FRANCIS-WILLIAMS,
Randallstown, Maryland; A. Dwight Pettit, LAW OFFICE OF A. DWIGHT PETTIT, PA,
Baltimore, Maryland, for Appellant. James L. Shea, Acting City Solicitor, Rachel
Simmonsen, Co-Director, Michael Redmon, Co-Director, Appellate Practice Group,
BALTIMORE CITY DEPARMENT OF LAW, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Verdessa McDougald appeals the district court’s order granting Appellees summary

judgment on McDougald’s state law wrongful death and survival claims. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See McDougald v. Pow, No. 1:17-cv-02898-SAG (D. Md.

Nov. 3, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3